Title: Memorandum respecting the Militia, 9 May 1756
From: Washington, George
To: 



[Winchester, 9 May 1756]

May 9th Captns Dalton Russel with the Volunteers & Militia set out on their return homewards. so tht there only remns of the Fx M. those who w: o: to the B. Abt 4 o’clock this Eveng I had an express from Colo. Slaughter infg me that he was then as far as Perkins’s with abt 200 of the Culpr Militia upon which I ordd him to remain there as the Town had more already in it than they cd lodge and many quarelsome fellows amongst them. he also informs me that they had not above 50 Firelocks in the whole.
